DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendments of 07 Feb 2022 have been entered.

Response to Arguments
Applicant’s arguments, see Remarks page 6 line 14, filed 07 Feb 2022, with respect to claim(s) 1, 13 and 14 have been fully considered and are persuasive.  The rejection of 10 Nov 2021 has been withdrawn. 
Applicant’s arguments, see Remarks page 7 line 2, filed 07 Feb 2022, with respect to claim(s) 1 and 13 have been fully considered and are persuasive.  The rejection of 10 Nov 2021 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eugene T. Perez (reg. #48,501) on 25 Feb 2022.


In the claims:
Claim 3 has been replaced by the following:
--The downhole plug according to claim 1, wherein an opening is present on the surface of the peripheral member provided with the hollow portion of the downhole plug after setting of the downhole plug.—
Claim 15 has been replaced by the following:
-- The downhole plug according to claim 13, wherein an opening is present on the surface of the peripheral member provided with the hollow portion of the downhole plug after setting of the downhole plug.--

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Giovanna Wright/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/R.R.R/Examiner, Art Unit 3672                                                                                                                                                                                                        25 Feb 2022